Case 2:20-cv-03582-AB Document1 Filed 07/22/20 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

DONALD DESANTO and : CIVIL ACTION
KAREN MCGEENEY :
52 Edgely Lane : JURY TRIAL DEMANDED
Willingboro, NJ 08046 :

Plaintiff,

vs. : C.A. NO.
ABC CONSTRUCTION CO., INC.
714 Dunksferry Road
Bensalem, PA. 19020

Defendant.

CIVIL ACTION - NEGLIGENCE
2V-MOTOR VEHICLE

1. Plaintiffs are adult individuals residing at the above-captioned address and citizens
of the State of New Jersey.

2. Defendant is a Pennsylvania Corporation having its primary place of business at

the above-captioned address and a citizen of the Commonwealth of Pennsylvania.

3. This Court has original jurisdiction over this matter based on 28 U.S.C. Section
1332 relating to the diversity of citizenship of the parties. The amount in controversy exceeds
(exclusive of interest and costs) the sum of Seventy-Five Thousand Dollars ($75,000.00).

4. Venue is proper in this Court under 28 U.S.C. Section 1391(a) because a substantial
portion of the events and conduct giving rise to this claim occurred in the Eastern District of
Pennsylvania.

5. On or about August 8, 2028, at approximately 4:00 p.m., Plaintiff Donald DeSanto
was operating his motor vehicle on Street Road in Bensalem, PA with Plaintiff Karen McGeeney

as a passenger.
Case 2:20-cv-03582-AB Document1 Filed 07/22/20 Page 2 of 7

6. At the same time and place Defendant by its employee and agent Scott R. Adaire
was operating a motor vehicle owned by defendant also on Street Road in Bensalem, PA.

7. Defendant’s vehicle struck Plaintiffs’ vehicle in the rear causing injuries described
below.

8. The aforementioned collision was caused by the carelessness and negligence of
Defendant and/or its employee and agent, Scott R. Adaire and not by any act or omission of
Plaintiffs.

9, Plaintiffs are considered “Full Tort’.

10. The negligence of Defendant’s agent Adaire consisted of the following:

a) Operating the motor vehicle without due regard for the right, safety and
position of Plaintiffs;

b) Operating the motor vehicle at a high and/or excessive rate of speed under
the circumstances;

c) Failing to have the motor vehicle under proper and adequate control under
the circumstances;

d) Failing to keep a proper and adequate lookout;

e) Failing to observe plaintiffs before contact;

f) Failing to warn persons, such as Plaintiffs of his approach;

g) Failing to yield the right-of-way to Plaintiffs;

h) Failing to pay proper and adequate attention to the roadway and/or traffic
conditions; and

i) Violating 75 Pa.C.S.A. §§3310 and 3361.
Case 2:20-cv-03582-AB Document1 Filed 07/22/20 Page 3 of 7

11. Defendant is liable to plaintiffs for the act and/or omission of its agent Adaire under

the principle respondeat superior.

12. The negligence of defendant consisted of the following:

a)

b)

Negligently entrusting the vehicle in question to Scott R. Adaire who was
known to said defendant as having a propensity for negligent operation of
a vehicle;

Negligently entrusting the vehicle in question to Scott R. Adaire who was
known to Defendant as being inexperienced, unqualified, untrained, and/or
inadequately trained in the operation of such vehicles, particularly under
the circumstances;

Failure to properly inspect and/or maintain said vehicle;

Compelling its agent Scott R. Adaire to work excessive hours and operate
its commercial vehicle without sufficient rest; and

Allowing and/or acquiescing in its agent Scott R. Adaire operating its
commercial vehicle without sufficient rest.

COUNT I

PLAINTIFF DONALD DESANTO vs DEFENDANT

13. Plaintiff hereby incorporates paragraphs one through twelve (1-12) as though

fully set forth herein.

14. As a result of the carelessness and negligence of Defendant, Plaintiff Donald

DeSanto sustained and suffered severe and disabling injuries to the bones, muscles, skin, nerves,

tendons, ligaments, tissues and blood vessels of his body, including without limitation of the

foregoing strains and sprains of his cervical and lumbar spine, and other secondary problems and
Case 2:20-cv-03582-AB Document1 Filed 07/22/20 Page 4 of 7

complications, the full extent of which are not yet known and some or all of which may be
permanent in nature.

15. As a result of the carelessness and negligence of Defendant, Plaintiff Donald
DeSanto has in the past been prevented and in the future may be prevented and precluded from
attending to his normal duties, occupations and avocations; in addition he has suffered and may in
the future continue to suffer pain, inability to engage in his normal activities and inability to pursue
the normal and ordinary pleasures of life.

16.  Asaresult of the carelessness and negligence of Defendant, Plaintiff has in the past
required and may in the future continue to incur expenses for medications, and medical care and/or
rehabilitative care to attend to, treat, alleviate, minimize and/or cure his conditions.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendant for a sum in

excess of Seventy-Five Thousand Dollars ($75,000.00), together with lawful interest and costs.

COUNT II
PLAINTIFF KAREN MCGEENEY vs DEFENDANT

17. Plaintiff hereby incorporates paragraphs one through sixteen (1-16) as though
fully set forth herein.

18. As a result of the carelessness and negligence of Defendant, Plaintiff Karen
McGeeney sustained and suffered severe and disabling injuries to the bones, muscles, skin, nerves,
tendons, ligaments, tissues and blood vessels of her body, including without limitation of the
foregoing strains and sprains of her right shoulder, cervical and lumbar spine, and other secondary
problems and complications, the full extent of which are not yet known and some or all of which

may be permanent in nature.
Case 2:20-cv-03582-AB Document1 Filed 07/22/20 Page 5 of 7

19. As a result of the carelessness and negligence of Defendant, Plaintiff Karen
McGeeney has in the past been prevented and in the future may be prevented and precluded from
attending to her normal duties, occupations and avocations; in addition she has suffered and may
in the future continue to suffer pain, inability to engage in her normal activities and inability to
pursue the normal and ordinary pleasures of life.

20. As aresult of the carelessness and negligence of Defendant, Plaintiff has in the past
required and may in the future continue to incur expenses for medications, and medical care and/or
rehabilitative care to attend to, treat, alleviate, minimize and/or cure her conditions.

WHEREFORE, Plaintiff demands judgment in her favor and against Defendant for a sum in

excess of Seventy-Five Thousand Dollars ($75,000.00), together with lawful interest and costs.

Respectfully submitted,

 

 

ey
AGOS' AMMISA, ESQUIRE
I.D. No. 1969
TRICHON, CAMMISA & AXELROD, P.C.
1800 JFK Blvd., Suite 400
Philadelphia, PA 19103
Email: acammisa@tcalawyers.com
(215) 575-7602; (Fax) 215-575-7640
Attorney for Plaintiffs

 
Case 2:20-cv-03582-AB Document 1 Filed 07/22/20 Page 6 of 7

VERIFICATION

 

I, bells hi vi fo am a plaintiff in this action and se verify that the
attached ppl is based on first-hand information and/or
- information furnished to my counsel and/or obtain by him/her. The language of the Coctmnent is
that of counsel. To the exteiit that the contents of the doctiment are based on information
fumised to counsel and/or obtained by him/her, the affient has relied upon counsel in taking: this
. ene | All statements are fotinded’ “upon reasonable belief: ‘The verification i 1g made subject

to 0 the penalties af 18 Pa. C.S. 54904 relating to unsworn falsification.to authorities,

 

 

 

Date: 7) | VY Ow

—
Case 2:20-cv-03582-AB Document 1 Filed 07/22/20 Page 7 of 7

VERIFICATION

kat ben Me Ge. <hecam a plaintiff i in this action and hereby verify that the
attached fe Fy f lan f- is based on first-hand information and/or
7 information furnished to my counsel and/or obtain by him/her, The language of the: sgotanenta is
that of Gbudeel To the extent that the contents of the doctiment are based on information
furnished to counsel and/or obtiined by him/her, the affiet has relic upon counsel in taking this
. veiation All statements are fotinded’ Upon reasonable belief: The verification j ls made aa ect

. | to 0 the penalties of 18 Pa. C.S. §4904 relating’ to unsworn falsification to authorities,
ox {
Altes A. J lea

Date: ~7 ! ? - W
